Case 18-47363     Doc 35    Filed 04/09/19     Entered 04/09/19 13:01:09       Main Document
                                             Pg 1 of 3
                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

 In re: Ralph Robertson,        )
                                )    Case No. 18-47363
                                )    Chapter 13
     Debtor(s)                  )    RE: Objection to Claim #6
                                )    Home Point Financial Corp.
                                )    Amount: $142,251.44
                                )
 DEBTOR’S OBJECTION TO CLAIM #6 OF HOME POINT FINANCIAL CORP.

 THIS OBJECTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF
 YOU OPPOSE THE OBJECTION, YOU SHOULD IMMEDIATELY CONTACT THE
 MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY
 CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE
 MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21
 DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST
 STATE WHY THE OBJECTION SHOULD NOT BE SUSTAINED. IF YOU DO NOT
 FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT
 FURTHER NOTICE TO YOU. IF YOU OPPOSE THE OBJECTION AND HAVE
 REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING, THE DATE OF
 WHICH WILL BE SENT TO YOU IF YOU FILE A RESPONSE. UNLESS THE
 PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
 HEARING AND MAY DECIDE THE OBJECTION AT THE HEARING.

 REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.

        COMES NOW Debtor, by and through his attorney, and for his objection to Home

 Point Financial Corp’s Proof of claim, states as follows:



        1.     Debtor filed his bankruptcy petition on or about November 19, 2018, as

               case #18-47363.

        2.     Home Point Financial Corp, (hereinafter “Home Point”)           filed a secured

               claim [claim 6] in the amount of $142,251.44.

        3.     The Debtor states that the home at 230 Eastbrook Road, Belleville, IL

               62221, has been foreclosed, prior to the filing of this case.

                                               1
Case 18-47363     Doc 35    Filed 04/09/19     Entered 04/09/19 13:01:09    Main Document
                                             Pg 2 of 3

        WHEREFORE Debtor prays the Court will enter its order sustaining this objection

 and deny the claim in its entirety.

                                                              Respectfully Submitted,

                                                                /s/ Michael E. Doyel
                                                                Attorney for Debtor
                                                                MoBar #42478
                                                                EDMO #422478MO
                                                                10820 Sunset Office Drive,
                                                                Suite 124
                                                                St. Louis, MO 63127
                                                                314-909-9909
                                                                314-909-6626 fax
                                                                medoyel@stlouis-law.net

                                CERTIFICATE OF SERVICE

 I certify that a true and correct copy of the foregoing document was filed electronically
 on April 9, 2019 with the United States Bankruptcy Court, and has been served on the
 parties in interest via e-mail by the Court’s CM/ECF System as listed on the Court’s
 Electronically Mail Notice List.

                                                                /s/ Michael E. Doyel
 Diana Daugherty
 PO Box 430908
 St. Louis, MO 63143
 CHAPTER 13 TRUSTEE



 I certify that a true and correct copy of the foregoing document was filed electronically
 on April 9, 2019 with the United States Bankruptcy Court, and has been served by
 Regular United States Mail Service, first class, postage fully pre-paid, address to those
 parties on the Court’s Manual Notice List and listed below on April 9, 2019.

                                                                /s/ Michael E. Doyel


 Home Point Financial Corp.                        Sottile & Barile, LLC
 11511 Luna Road, Ste. 300                         394 Wards Corner Road, Ste. 180
 Farmers Branch, TX 75234                          Loveland, OH 45140
 CREDITOR                                          ATTORNEYS FOR CREDITOR



                                               2
Case 18-47363   Doc 35   Filed 04/09/19     Entered 04/09/19 13:01:09   Main Document
                                          Pg 3 of 3




                                            3
